EXHIBIT 23.1 Consent OfIndependent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-8 of LaserCard Corporation pertaining to the Employee Stock Purchase Plan of our reports dated May18, 2007, relating to the consolidated financial statements of LaserCard Corporation and subsidiaries, management’s assessment of the effectiveness of internal control over financial reporting, and the effectiveness of internal control over financial reporting of LaserCard Corporation, included in the Annual Report on Form 10-K for the year ended March31, 2007, filed with the Securities and Exchange Commission. We also consent to the incorporation by reference of our report dated May18, 2007, relating to the financial statement schedule which appears in such Annual Report on Form 10-K. /s/ Odenberg, Ullakko, Muranishi & Co. LLP San Francisco, California November 7, 2007
